                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                DIANE L. HOUK
ANDREW G. CELLI, JR.                             ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF               600 FIFTH AVENUE AT ROCKEFELLER CENTER                 EMMA L. FREEMAN
                                                     10TH FLOOR
JONATHAN S. ABADY                                                                               DAVID BERMAN
                                             NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                   HARVEY PRAGER
ILANN M. MAAZEL                                                                               SCOUT KATOVICH
                                                TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                            MARISSA BENAVIDES
                                                FAX: (212) 763-5001
DANIEL J. KORNSTEIN                                                                            NICK BOURLAND
                                                 www.ecbawm.com
O. ANDREW F. WILSON                                                                         ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                            ANANDA BURRA
DEBRA L. GREENBERGER                                                                              MAX SELVER
ZOE SALZMAN                                                                                    VIVAKE PRASAD
SAM SHAPIRO



                                                             January 19, 2021

   Via ECF

   Hon. Robert M. Spector
   United States Magistrate Judge
   United States District Court
   District of Connecticut
   141 Church Street
   New Haven, Connecticut 06510

                    Re: Horn v. City of New Haven, et al., No. 18 Civ. 1502

   Dear Judge Spector:

                  We write jointly with Defendant City of New Haven (the “City”) to provide the
   Court with an update on the status of the Parties’ attempts to resolve Plaintiff’s Motion to
   Compel, Dkt. 170.

                   Plaintiff’s position: Per the Court’s instructions during the November 13, 2020
   hearing on Plaintiff’s motion, Plaintiff served a new set of requests for admission and related
   interrogatories and documents requests on the City on December 8, 2020. See Ex. A (attached).
   Plaintiffs took the six requests for admission that were the subject of Plaintiff’s motion and broke
   them up into 103 new, targeted requests. On January 7, 2021 the City served on Plaintiff its
   Responses and Objections to Plaintiffs’ new requests. In these new Responses and Objections,
   the City continues to refuse to directly admit or deny Plaintiffs Requests, and instead provides
   only lengthy objections and “admissions” to requests Plaintiffs did not make. As a result, the
   parties’ dispute remains unresolved.

                   The City’s position: The City has answered as best it can, given the issues of fact
   that remain in the case involving the Plaintiff and Defendants Dease, Adger and Breland. The
   City has made its position clear that if Defendant Dease, Breland or Adger is found to have acted
   outside the scope of duty and training, against policy or with malice, willful or wanton conduct
   he or she will not be indemnified by the City and the City will not assume liability under CGS 7-
   465. The City has answered the discovery requests and can’t be more specific about its position
   until threshold determinations are made by the jury. This is the same approach as that seen in
EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
Page 2


Edwards v. City of Hartford. The City of Hartford had taken the position from the outset that if
the HPD officer was found have acted with malice then he would not be indemnified. The jury
found malice, and the City did not indemnify. The 2d Circuit upheld the City’s approach and
determination. The City of New Haven, similarly, has answered that if the jury determines that
one of the individual defendants acted outside the scope of duty and training, against policy or
with malice, willful or wanton conduct he or she will not be indemnified by the City and the City
will not assume liability under CGS 7-465.

                                                    Respectfully submitted,

                                                           /s/

                                                    Ilann M. Maazel
